DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2019, 10/22/2019, 02/22/2021, 06/07/2021 and 11/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third portion must 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As to claim 1, recites the limitation "the lens substrate" in 10 of the claim. Since there are multiple lens substrates like a first lens substrate and a second lens substrate, it is unclear which substrate is being referred to.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Specification paragraphs [0822] to [0826] discloses first portion 2053   .
Appropriate correction needed.

Claims 2-16 are rejected as dependent upon claim 1.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Oliver et al. (20080290435 A1) in view of Duparre et al. (WO 2010/139342 A1).

Regarding claim 1, Oliver et al. discloses (see Fig. 8 and Fig. 9A, mostly Fig. 9A) a stacked lens structure (400 is lens array and 500 is also a lens array of an another embodiment showing only one lens from the lens array), comprising:
a plurality of substrates (540, 530) including a first lens substrate (540) having a first through-hole (via 545) and a second lens substrate (530) having a second-through hole (via 535), wherein the first lens substrate is directly bonded to the second lens substrate ( as illustrated in Fig. 9A, 540 and 530 are bonded to each other, see paragraph [0052]; and
a plurality of lens resin portions (520, 510), each lens resin portion of the plurality of lens resin portions including: 
a lens portion (520) configured to refract light, and 

a first lens resin portion (520) of the plurality of lens resin portions is disposed in the first through-hole (545), 
a second lens resin portion (510) of the plurality of lens resin portions is disposed in the second through-hole (535), 
Oliver et al. does not teach the support portion  including a first portion at a side of the lens substrate, a second portion, and a third portion, wherein the first portion is between the lens substrate and the second portion in a cross-section view, and the third portion is between the second portion and the lens portion in the cross-section view, 
wherein, 
a thickness of the second portion in a first direction is less than a thickness of the first portion in the first direction in the cross-section view, 
a thickness of the third portion is greater than or equal to the thickness of the second portion in the cross-section view, 
and uppermost and lowermost surfaces of the first lens resin portion of the plurality of lens resin portions are disposed between uppermost and lowermost surfaces of the first lens substrate.
Duparre et al. discloses (see Fig. 7C, annotated Fig. 7C is provided below) the support portion  including a first portion (section closest to gap 152,  1st portion) at a side of the lens substrate (as shown in annotated Fig. 7c), a second portion (as shown in the annotated Fig. 7c, 2nd portion), and a third portion (section between lens portion st portion is between the substrate and second portion), and the third portion (3rd portion) is between the second portion and the lens portion in the cross-section view (3rd portion is between lens portion and 2nd portion), 
wherein, 
a thickness of the second portion in a first direction is less than a thickness of the first portion in the first direction in the cross-section view (as in illustrated in attached Fig. 7c, thickness of the second portion is smaller than the thickness of the 1st portion) , 
a thickness of the third portion is greater than or equal to the thickness of the second portion in the cross-section view ( see Annotated Fig. 7C indicates thickness of the third portion is greater than second portion)., 
and uppermost and lowermost surfaces of the first lens resin portion (114) of the plurality of lens resin portions are disposed between uppermost and lowermost surfaces of the first lens substrate (100, Fig. 7C illustrates top surface and bottom surface of the lens is within the recess 106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide teaching of forming lens in a through hole of the substrate and provide lens holding structure as taught by Duparre with the water level lens stack structure of Oliver et al. in order to provide excess material space during manufacturing the lens stack (see page 20, line 30 to page 21 line 6).

    PNG
    media_image1.png
    648
    1311
    media_image1.png
    Greyscale


Regarding claim 2, Duparre et al. further discloses (see Fig. 7C, annotated Fig. 7C is provided above) a center position, in the first direction, of the second portion (center of the second position) is between a center position, in the first direction, of a center of the lens portion (center position of the lens is shown) and a center position, in the first direction, of an outer circumferential portion of the lens portion (108c).

Regarding claim 3, Duparre et al. further discloses (see Fig. 7C, annotated Fig. 7C is provided above) a thickness of the second portion is less than a thickness of a thickest portion of the lens portion (annotated Fig. 7C illustrate the thickness of the second portion is smaller then the thickness of the lens portion) .

Regarding claim 4, Duparre et al. further discloses (see Fig. 7C, annotated Fig. 7C is provided above) the center position, in the first direction, of the center portion nd portion has center point at the center of lens)  substantially coincides with a position of the center of gravity of the lens portion in the first direction.

Regarding claim 5, Duparre et al. further discloses (see Fig. 7C, annotated Fig. 7C is provided above) the center position, in the first direction, of the second portion  substantially coincides with a center position, in the first direction, of the first lens substrate (lens is rotationally symmetrical to center position inherently discloses center position of the second portion coincides with a center position of the lens).

Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Oliver et al. (20080290435 A1) in view of Duparre et al. (WO 2010/139342 A1) and further in view of Yano et al. (20100073533 A1).

Regarding claim 6, Oliver et al. in view of Duparre et al. discloses stack lens structure as in claim 2 except the first through-hole includes a side wall having a tapered shape, and wherein the center position, in the first direction, of the second portion is positioned between a center position, in the first direction, of the first lens substrate and a plane of the first lens substrate having an acute angle formed with the side wall of the through-hole.
Yono et al. discloses (see Fig. 1, Fig. 7g and Fig. 9) the first through-hole includes a side wall having a tapered shape (Fig. 7 illustrates two lens substrates are stacked and Fig. 1 illustrate image capturing element having enlarged view of laminated lens wafer in which wafer 65G having through-hole having tapered side surface) , and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide tapered side wall surface of the through-hole of lens wafer as disclosed by Yono et al. with the lens wafers of  Oliver et al. in view of Duparre et al. for the purpose of providing stable optical characteristics (see paragraph [0122] and [0123]).
Regarding claim 7. Yono et al. further discloses (see Fig. 1, Fig. 7g and Fig. 9) the first through-hole includes a side wall having a tapered shape (Fig. 7 illustrates two lens substrates are stacked and Fig. 1 illustrate image capturing element having enlarged view of laminated lens wafer in which wafer 65G having through-hole having tapered side surface) , and wherein the center position, in the first direction, of the second portion is positioned between a center position, in the first direction, of the first lens substrate and a plane of the first lens substrate having an acute angle formed with the side wall of the first  through-hole (side wall of substrate 65B where lens 61B is formed, the first through-hole forms an acute angle with respect to the lens plane, i.e. a plane perpendicular to optical axis of lens).

Regarding claim 8, Duparre et al. further discloses (see Fig. 7C, annotated Fig. 7C is provided above) a center position, in the first direction, of the second portion Regarding claim 8. Yono et al. also discloses  (see Fig. 1, Fig. 7g and Fig. 9) the center position, in the first direction, of the second portion( 61B) is positioned between a center position, in first direction, of a center of the lens portion (center of 61B) and the center position, in the first direction, of an outer circumferential portion of the lens portion (circumferential portion of 61B).

Regarding claim 9, Duparre et al. further discloses (see Fig. 7C, annotated Fig. 7C is provided above) the center position, in the first direction, of the center portion (since 2nd portion has center point at the center of lens)  substantially coincides with a position of the center of gravity of the lens portion in the first direction.

Regarding claim 10, Yono et al. further discloses (see Fig. 2)  the support portion (7b) includes a plurality of concave-convex shapes (7a and 7) disposed circumferentially around a center of the lens portion.

Regarding claim 15, Duparre et al. further discloses (see Fig. 7C, annotated Fig. 7C is provided above) the first through-hole (106) formed in the first lens substrate has a rectangular planar shape (she as illustrated in annotated Fig. 7C).

Regarding claim 16, Duparre et al. further discloses (see Fig. 7C, annotated Fig. 7C is provided above) the first through-hole (106) formed in the first lens substrate has circular planar shape (the formed hole in the substrate  has a circular shape, see page 13 line 14-25).

Regarding claim 17, Oliver et al. discloses (see Fig. 8 and Fig. 9A, mostly Fig. 9A, Annotated Fig. 9A is provided above) camera module comprising a stacked lens structure (400 is lens array and 500 is also a lens array of an another embodiment showing only one lens from the lens array), including a plurality of substrates (540, 530) including a first lens substrate (540) having a first through-hole (via 545) and a second lens substrate (530) having a second-through hole (via 535), wherein the first lens substrate is directly bonded to the second lens substrate ( as illustrated in Fig. 9A, 540 and 530 are bonded to each other, see paragraph [0052];
a plurality of lens resin portions (520, 510), each lens resin portion of the plurality of lens resin portions including: 
a lens portion (520) configured to refract light, and 
a support portion (Wall surface of lens 520 as shown in annotated Fig. 9A) configured to support the lens portion at a corresponding lens substrate (as illustrated in Fig. 9A, wall surface of the lens is held in contact with via 545), 
a first lens resin portion (520) of the plurality of lens resin portions is disposed in the first through-hole (545), 

Oliver et al. does not teach the support portion  including a first portion at a side of the lens substrate, a second portion, and a third portion, wherein the first portion is between the lens substrate and the second portion in a cross-section view, and the third portion is between the second portion and the lens portion in the cross-section view, 
wherein, 
a thickness of the second portion in a first direction is less than a thickness of the first portion in the first direction in the cross-section view, 
a thickness of the third portion is greater than or equal to the thickness of the second portion in the cross-section view, 
and uppermost and lowermost surfaces of the first lens resin portion of the plurality of lens resin portions are disposed between uppermost and lowermost surfaces of the first lens substrate.
Duparre et al. discloses (see Fig. 7C, annotated Fig. 7C is provided below) the support portion  including a first portion (section closest to gap 152,  1st portion) at a side of the lens substrate (as shown in annotated Fig. 7c), a second portion (as shown in the annotated Fig. 7c, 2nd portion), and a third portion (section between lens portion and second portion), wherein the first portion is between the lens substrate (100) and the second portion (middle portion in a cross-section view (as shown in Fig. 7C 1st portion is between the substrate and second portion), and the third portion (3rd portion) rd portion is between lens portion and 2nd portion), 
wherein, 
a thickness of the second portion in a first direction is less than a thickness of the first portion in the first direction in the cross-section view (as in illustrated in attached Fig. 7c, thickness of the second portion is smaller than the thickness of the 1st portion) , 
a thickness of the third portion is greater than or equal to the thickness of the second portion in the cross-section view ( see Annotated Fig. 7C indicates thickness of the third portion is greater than second portion)., 
and uppermost and lowermost surfaces of the first lens resin portion (114) of the plurality of lens resin portions are disposed between uppermost and lowermost surfaces of the first lens substrate (100, Fig. 7C illustrates top surface and bottom surface of the lens is within the recess 106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide teaching of forming lens in a through hole of the substrate and provide lens holding structure as taught by Duparre with the wafer level lens stack structure of Oliver et al. in order to provide excess material space during manufacturing the lens stack (see page 20, line 30 to page 21 line 6).

Regarding claim 18, Oliver et al. discloses (see Fig. 8 and Fig. 9A, mostly Fig. 9A, Annotated Fig. 9A is provided above) an electronic apparatus (see paragraph [0002], PDA) comprising:

a plurality of lens resin portions (520, 510), each lens resin portion of the plurality of lens resin portions including: 
a lens portion (520) configured to refract light, and 
a support portion (Wall surface of lens 520 as shown in annotated Fig. 9A) configured to support the lens portion at a corresponding lens substrate (as illustrated in Fig. 9A, wall surface of the lens is held in contact with via 545), 
a first lens resin portion (520) of the plurality of lens resin portions is disposed in the first through-hole (545), 
a second lens resin portion (510) of the plurality of lens resin portions is disposed in the second through-hole (535): and an imaging element disposed below the stacked lens structure (190 as in Fig. 3 where lens 160 is stacked lens) and inherently power source coupled to the imaging element (all PDAs equipped with power source connected to an image sensor within PDAs).
Oliver et al. does not teach the support portion  including a first portion at a side of the lens substrate, a second portion, and a third portion, wherein the first portion is 
wherein, 
a thickness of the second portion in a first direction is less than a thickness of the first portion in the first direction in the cross-section view, 
a thickness of the third portion is greater than or equal to the thickness of the second portion in the cross-section view, 
and uppermost and lowermost surfaces of the first lens resin portion of the plurality of lens resin portions are disposed between uppermost and lowermost surfaces of the first lens substrate.
Duparre et al. discloses (see Fig. 7C, annotated Fig. 7C is provided below) the support portion  including a first portion (section closest to gap 152,  1st portion) at a side of the lens substrate (as shown in annotated Fig. 7c), a second portion (as shown in the annotated Fig. 7c, 2nd portion), and a third portion (section between lens portion and second portion), wherein the first portion is between the lens substrate (100) and the second portion (middle portion in a cross-section view (as shown in Fig. 7C 1st portion is between the substrate and second portion), and the third portion (3rd portion) is between the second portion and the lens portion in the cross-section view (3rd portion is between lens portion and 2nd portion), 
wherein, 
a thickness of the second portion in a first direction is less than a thickness of the first portion in the first direction in the cross-section view (as in illustrated in attached Fig. 7c, thickness of the second portion is smaller than the thickness of the 1st portion) , 

and uppermost and lowermost surfaces of the first lens resin portion (114) of the plurality of lens resin portions are disposed between uppermost and lowermost surfaces of the first lens substrate (100, Fig. 7C illustrates top surface and bottom surface of the lens is within the recess 106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide teaching of forming lens in a through hole of the substrate and provide lens holding structure as taught by Duparre with the wafer level lens stack structure of Oliver et al. in order to provide excess material space during manufacturing the lens stack (see page 20, line 30 to page 21 line 6).

Regarding claim 11-14 Oliver et al. in view of Duparre et al. and Yono et al. discloses device as in claim 10 and does not specifically state a plurality of holes which can be  a non-through-hole or through hole, formed from a first surface of the support portion and a hole formed from a second surface of the support portion that is opposite to the first surface and tapered shape in which a diameter of a lower portion of the hole is smaller than a diameter of an upper portion of the hole.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of holes with various shape and sizes for alignment purpose and it was well known in the art to provide Wu et al. (20100157428 A1) for instance Wu et al. illustrates in Fig. 2 having a  non through hole 122, in Fig. 4 provides tapered hole and in Fig. 5 provides through hole for the purpose of alignment of optical elements and simplifying manufacturing process of assembling multiple lens substrates (see abstract).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WOLTERINK et al. (PCT publication WO 2004/027880 A2) discloses stacked lens structure, Lee (20090225431 A1) discloses multiple stacked lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 20, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872